EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 15, line 4, in the phrase “a plurality of evaluation circuits X-ray detector module”, 
	inserting -- of the-- after “evaluation circuits”.
In claim 15, line 16, in the phrase “a measured data set the measured data sets”, 
	inserting -- of-- after “a measured data set”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2018/0123716) discloses an X-ray detector module (fig. 2), comprising at least one converter (1), constructed to convert incident X-ray radiation into electrical signals; a plurality of evaluation circuits (3,5), coupled to the at least one converter (1), each respective evaluation circuit of the plurality of evaluation circuits including a respective multiplicity of pixel electronics to process the electrical signals from the at least one converter pixel by pixel (fig. 2), and based on processed electrical signals of the multiplicity of pixel electronics from each evaluation circuit of the plurality of evaluation circuits, each respective evaluation circuit of the plurality of evaluation circuits being configured to provide a respective measured data set (via 7); and a number of forwarding circuits (11), a forwarding circuit of the number of forwarding circuits, including at least a first data input to receive a first measured data set from a first evaluation circuit (3,5) of the plurality of evaluation circuits and at least a second data input (from another 3,5), and each respective forwarding circuit of the number of forwarding circuits (11) being constructed to forward measured data sets received via the first data input and second data input to a coupled receiver (34) over a common data output (17). The prior art (e.g., US 3717753 (fig. 4) and US 2017/0354389 (fig. 5)) disclose other circuits for detectors.
However, the prior art fails to disclose or fairly suggest an X-ray detector module, including a forwarding circuit of the number of forwarding circuits, including at least a first data input to receive a first measured data set from a first evaluation circuit of the plurality of evaluation circuits and at least a second data input to receive at least one forwarded measured data set from a further forwarding circuit of the number of forwarding circuits, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884